Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The 112b rejections and claim objections are withdrawn in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haywood et al (US20030087423A1 published 05/08/2003; hereinafter Haywood) in view of Parihar et al (US20100160824A1 published 06/24/2010; hereinafter Parihar).
Regarding claim 2, Haywood teaches a tissue specimen holder assembly (a container assembly 10 – Figs. 1-9) for use in an automated tissue biopsy system (“for use in an automated tissue biopsy system” is interpreted as an intended use recitation and does not differentiate the claimed apparatus from a prior art apparatus per MPEP 2114 II), the tissue specimen holder assembly comprising: 
a container base (closure cap 14 – Fig. 4) comprising a bottom (bottom surface 52 – Fig. 4), a cylindrical sidewall (a side wall 36 having a substantially cylindrical shape with an outer surface 38 and an inner surface 40 – paragraph 69 and Fig. 4) extending from the bottom of the base to a rim defining an open top of the base (side wall 36 is open at the top – Fig. 4), and a generally circular stage member that projects from the bottom of the base (body portion 54 with annular side wall 54, shoulder 60, and end wall 66 projects from the bottom surface 52 of the cap 14 – Fig. 4 and paragraph 50), wherein a diameter of the stage member is smaller than a diameter of the sidewall (side wall 36 is wider than the body portion 54– Fig. 4), such that the base comprises an annular gutter surrounding the stage member (an annular space is created between the recess 68 in the wall 62 and the inner surface 40 – Fig. 4 and paragraph 70); and 
a tissue storage basket (a sample holder 16 – Figs. 3-4) comprising a bottom surface (bottom wall 82 – Fig. 4) and a cylindrical sidewall extending from the bottom surface (side wall 92 includes a rib 94 and side wall 72 extending from the bottom wall 82 – Figs. 3-4), wherein one or both of the bottom surface and cylindrical sidewall (side wall 72 has openings 74 covered by a liquid permeable material 76 – Figs. 3-4 and paragraph 71) of the tissue storage basket are fluid porous, 
wherein the tissue storage basket is configured for being inserted into the base through the open top (the sample holder 16 is inserted into the closure cap 14 – Figs. 3-4) and seated within the base with the bottom surface of the tissue storage basket resting on the stage member in the base (the sample holder 16 is inserted into the cap 14 where the rib 94 engages the recess 68 of the closure cap 14 – Figs. 3-5), and 
wherein the bottom and cylindrical sidewall of the tissue storage basket at least partially define one or more tissue sample holding compartments (internal cavity 84 holds a biological sample 136 – Fig. 8 and paragraph 78).
However, Haywood does not teach wherein one or both of the bottom and a cylindrical sidewall of the base comprises a fluid egress port that allows fluid in the annular gutter to flow out of the base.
Parihar teaches a biopsy probe with sample holder 302 comprising a cup 303 attached to a rear member 115 wherein one or both of the bottom (rear member 116 has a manifold with lumen 119 connected to a vacuum tube 404 – paragraph 63 and Fig 9C) and a cylindrical sidewall of the base comprises a fluid egress port that allows fluid in the annular gutter to flow out of the base (blood, saline, and/or other fluids to pass through tissue sample chamber 345 and exit through tube 404 – paragraph 73). It would be advantageous to use a biopsy probe with sample holder 302 arrangement to gain the function of taking biopsy samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the closure cap 14, as taught by Haywood, with the vacuum tube 404 and manifold of the rear member 116, taught by Parihar, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Haywood and Parihar both teach tissue sample holders.
Regarding claim 3, Haywood modified by Parihar, teaches the tissue specimen holder assembly of claim 2, 
However, Haywood modified by Parihar, does not teach that the one or more tissue sample holding compartments comprising a plurality of circumferentially spaced tissue holding compartments, the tissue storage basket further comprising respective dividing walls that separate adjacent tissue holding compartments. 
Parihar teaches a housing 304 wherein one or more tissue sample holding compartments comprising a plurality of circumferentially spaced tissue holding compartments (housing 304 defines a plurality of chambers 316 – Fig. 8), the tissue storage basket further comprising respective dividing walls that separate adjacent tissue holding compartments (radially extending walls 312 of housing 304 – Fig. 8). Parihar (paragraph 35) also teaches that it would be advantageous to use the housing 304 to gain the function of holding multiple samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Haywood as modified by Parihar, with the housing 304, taught by Parihar, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Haywood and Parihar both teach tissue sample holders.
Regarding claim 4, Haywood, modified by Parihar, teaches the tissue specimen holder assembly of claim 3.
However, Haywood, modified by Parihar, does not teach wherein the tissue storage basket comprises detectable features and/or indicia configured to aid in identifying respective tissue storage compartments of the tissue storage basket.
Parihar teaches a wherein the tissue storage basket comprises detectable features and/or indicia configured to aid in identifying respective tissue storage compartments of the tissue storage basket (chamber 316 may respectively comprise one or more types of markings or other indicia to distinguish chamber 316 from another chamber 316 – paragraph 80) (a number or other distinguishing marking may be provided on or near each chamber 316, such as in relief form, in recessed form, a radiopaque marker, or otherwise – paragraph 80). It would be advantageous to mark the chambers to avoided mislabeling samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Haywood as modified by Parihar, with the markings or other indicia, taught by Parihar, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Haywood and Parihar both teach tissue sample holders.  
Regarding claim 5, Haywood, modified by Parihar, teaches the tissue specimen holder assembly of claim 4, wherein the detectable features and/or indicia comprise radiopaque markings (a number or other distinguishing marking may be provided on or near each chamber 316, such as in relief form, in recessed form, a radiopaque marker, or otherwise – Parihar paragraph 80).
Regarding claim 6, Haywood, modified by Parihar, teaches the tissue specimen holder assembly of claim 4, wherein the detectable features and/or indicia comprise markings visible to a human eye (a number or other distinguishing marking may be provided on or near each chamber 316, such as in relief form, in recessed form, a radiopaque marker, or otherwise – Parihar paragraph 80).
Regarding claim 7, Haywood, modified by Parihar, teaches the tissue specimen holder assembly of claim 3, wherein the tissue storage basket is configured for being x-ray imaged (a container and sample holder is capable of being x-rayed – Fig. 4) (“configured for being x-ray imaged” is interpreted as an intended use recitation and does not differentiate the claimed apparatus from a prior art apparatus per MPEP 2114 II) using a mammography system (“using a mammography system” is interpreted as an intended use recitation and does not differentiate the claimed apparatus from a prior art apparatus per MPEP 2114 II) (a container and sample holder is capable of being used a mammography system – Fig. 4).
Regarding claim 8, Haywood, modified by Parihar, teaches the tissue specimen holder assembly of claim 2, further comprising a cover (a container 12 – Figs. 10-12) configured to the enclose the upper opening of the base (the container 12 covers the closure cap 14 and the sample holder 16 – Figs. 10-12).
Regarding claim 9, Haywood, modified by Parihar, teaches the tissue specimen holder assembly of claim 2. 
However, Haywood, modified by Parihar, does not teach wherein the bottom of the base is configured to receive a drive member therethrough, and wherein the drive member is configured to engage and rotate the tissue storage basket within the base.
Parihar teaches a housing 304 and a shaft 352 wherein the bottom surface of the base is configured to receive a drive member (the housing has a central bore for receiving a second length portion 362 or housing engaging portion of the shaft 352 – Fig. 7) therethrough, and wherein the drive member is configured to engage and rotate the tissue storage basket within the base (the shaft 352 may be connected to a thumbwheel 64 for turning the housing 304 via gears – Figs. 5-7 and paragraph 56). Parihar teaches that it would be advantageous use a shaft and gear mechanism to gain the function of manually rotating the housing 304 via the thumbwheel 64 to store at least one tissue sample into each tissue chamber 345 (paragraph 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Haywood as modified by Parihar, with the multichambered housing and thumbwheel mechanism, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Haywood and Parihar both teach tissue sample holders
Regarding claim 10, Haywood teaches a tissue specimen holder assembly for use in an automated tissue biopsy system (“for use in an automated tissue biopsy system” is interpreted as an intended use recitation and does not differentiate the claimed apparatus from a prior art apparatus per MPEP 2114 II), the tissue sample holder (sample holder 152 – Figs. 13-16) assembly comprising 
a base (cap 150 – Figs. 13-16) comprising a cylindrical sidewall (a side wall 154 connected to a top wall 158 – Figs. 13-16) defining an interior (space enclosed by the side wall 154 – Fig. 13), and 
a tissue storage basket seated in the interior (a sample holder 152 with a generally basket-like structure seated inside of the space enclosed by the side wall 154 – Fig. 13 and paragraph 99), the tissue storage basket comprising a bottom surface (sample holder 152 includes a base 188 – Fig. 14) and a cylindrical sidewall extending from the bottom surface (the base 188 supports plurality of legs 190 connected to sidewall 174 which is covered by a porous material 186 – paragraph 99 and Figs. 13-14), wherein one or both of the bottom surface and cylindrical sidewall of the tissue storage basket are fluid porous (sidewall 174 which is covered by a porous material 186 – paragraph 99 and Figs. 13-14), 
wherein the tissue storage basket comprises detectable features (a handle 212 extends upwardly from side wall 202 for manipulating closure 198 – Figs. 15-16) and/or indicia configured to aid in identifying respective tissue storage compartments.
	However, Haywood does not teach wherein the bottom surface and cylindrical sidewall of the tissue storage basket at least partially define a plurality of circumferentially spaced tissue holding compartments, the tissue storage basket further comprising respective dividing walls that separate adjacent tissue holding compartments.
Parihar teaches a biopsy probe with a sample holder 302 and housing 304 wherein the bottom surface and cylindrical sidewall of the tissue storage basket at least partially define a plurality of circumferentially spaced tissue holding compartments (housing 304 defines a plurality of chambers 316 – Fig. 8), the tissue storage basket further comprising respective dividing walls that separate adjacent tissue holding compartments (radially extending walls 312 of housing 304 – Fig. 8). Parihar (paragraph 35) also teaches that it would be advantageous to use the housing 304 to gain the function of holding multiple samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Haywood as modified by Parihar, with the housing 304, taught by Parihar, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Haywood and Parihar both teach tissue sample holders.
Regarding claim 12, Haywood, modified by Parihar, teaches the tissue specimen holder assembly of claim 10. 
However, Haywood, modified by Parihar, does not teach wherein the detectable features and/or indicia comprise markings visible to the human eye.
Parihar teaches a wherein the tissue storage basket comprises detectable features and/or indicia comprise markings visible to the human eye (chamber 316 may respectively comprise one or more types of markings or other indicia to distinguish chamber 316 from another chamber 316 – paragraph 80) (a number or other distinguishing marking may be provided on or near each chamber 316, such as in relief form, in recessed form, a radiopaque marker, or otherwise – paragraph 80). It would be advantageous to mark the chambers to avoided mislabeling samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Haywood as modified by Parihar, with the markings or other indicia, taught by Parihar, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Haywood and Parihar both teach tissue sample holders.  
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haywood, modified by Parihar, as applied to claim 10 above, in view of Weinberg (US Pat No. 6,207,111 B1 published 03/27/2001).
Regarding claim 11, Haywood, modified by Parihar, teaches the tissue specimen holder assembly of claim 10.
However, Haywood, modified by Parihar, does not teach wherein the detectable features and/or indicia comprise radiopaque markings visible in an x-ray imaging field and/or in x-ray images.
Weinberg teach a pathology system using a gridded tray with an x-ray opaque grid wherein the detectable features and/or indicia comprise radiopaque markings visible in an x-ray imaging field and/or in x-ray images (column 6 lines 14-20). Weinberg also teaches that it would be advantageous to use an x-ray opaque grid to add a coordinate system to the x-ray image and facilitate calculating cells per unit area.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Haywood as modified by Parihar, with the x-ray opaque grid, taught by Weinberg, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Haywood, Parihar, and Weinberg all teach tissue processing devices.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haywood in view of Speeg et al (US20090131820A1 published 05/21/2009; hereinafter Speeg)
Regarding claim 13, Haywood teaches a tissue biopsy and imaging system, comprising: 
a tissue specimen holder comprising an interior chamber (a container 153 holding a sample holder 152 – Fig. 16 and paragraph 97) and containing a tissue storage basket (a sample holder 152 with a generally basket-like structure seated inside of the space enclosed by the side wall 154 – Fig. 13 and paragraph 99 – Figs. 13-16) in the interior chamber, the tissue storage basket comprising a bottom surface (closure 198 – Fig. 14) and a cylindrical sidewall extending from the bottom surface (closure 198 is attached to a sidewall 174 which is covered by a porous material 186 and a plurality of legs 190 – paragraph 99 and Figs. 13-14), wherein one or both of the bottom surface and cylindrical sidewall of the tissue storage basket are fluid porous (closure 198 has a permeable material 210 to allow liquid to flow freely into cavity 19 – Fig. 14) (sidewall 174 which is covered by a porous material 186 and a plurality of legs 190 – paragraph 99 and Figs. 13-14), 
wherein the bottom surface and cylindrical sidewall of the tissue storage basket at least partially define a plurality of circumferentially spaced tissue holding compartments (the closure 198 is divided by the center rib 120 into two compartments – paragraph 97 and Fig. 9), the tissue storage basket further comprising respective dividing walls that separate adjacent tissue holding compartments (the center rib 120 acts as a divider wall – paragraph 97 and Fig. 3); and 
wherein the tissue storage basket comprises detectable features (a handle 212 extends upwardly from side wall 202 for manipulating closure 198 – Figs. 15-16) and/or indicia configured to aid in identifying respective tissue storage compartments.
However, Haywood does not teach a biopsy device having a tissue output portion fluidly coupled to the tissue specimen holder by a tissue aspiration line, wherein the tissue specimen holder is positioned in a fluid communication path between the biopsy device and a vacuum source so that a tissue sample obtained with the biopsy device is delivered through the aspiration line into a respective tissue holding compartment of the tissue storage basket. 
Speeg teaches a biopsy device (probe 102 – paragraph 76) with a tissue sample holder 140 is provided at the end of body portion 112 of probe 102 (paragraph 108) having a tissue output portion fluidly coupled to the tissue specimen holder by a tissue aspiration line (a vacuum in tube 404 may induce a vacuum in cutter lumen 52 with the vacuum being communicated via port 406 in the tissue sample holder 140 – paragraph 120 Figs. 15-19), 
wherein the tissue specimen holder is positioned in a fluid communication path between the biopsy device and a vacuum source (the tissue sample holder 140 is between the vacuum in tube 404 and the probe 102 – Fig. 6 and paragraph 97) so that a tissue sample obtained with the biopsy device is delivered through the aspiration line into a respective tissue holding compartment of the tissue storage basket (tissue samples 4 are pulled through the cutter lumen 52 into the tissue sample holder 140 – paragraph 91 and Fig. 16). It would be advantageous to use an inline tissue sample collector to gain the function of collecting multiple tissues samples at a time.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample holder, as taught by Haywood, with the biopsy device and vacuum arrangement, taught by Speeg, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Haywood and Speeg teach tissue processing devices. 
Claims 14-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haywood, modified by Speeg, as applied to claim 13, in view of Weinberg.
Regarding claim 14, Haywood, modified by Speeg, teaches the tissue biopsy and imaging system of claim 13.
However, Haywood, modified by Speeg, does not teach an imager having an imaging field, wherein the system is configured to move the tissue storage basket relative to the imager in order to position the respective tissue holding compartments within the imaging field while the specimen holder remains positioned in the fluid communication path, and wherein the imager is configured to obtain images of respective tissue holding compartments and tissue specimen samples held therein within the imaging field.
Weinberg teaches an autoradiography pathology device wherein an imager having an imaging field (specimens are taken to an x-ray camera which provides a map of x-ray attenuation-of the specimen slices – Fig. 4), wherein the system is configured to move the tissue storage basket relative to the imager in order to position the respective tissue holding compartments within the imaging field (the gridded tray holding the specimens is taken to an x-ray camera – Fig. 1 E-G) while the specimen holder remains positioned in the fluid communication path (the system is capable taking x-ray photos of the device taught by Haywood, modified by Speeg; see Fig. 1F-G) (beta and x-ray images can then be displayed simultaneously – Fig. 1F-H), and wherein the imager is configured to obtain images of respective tissue holding compartments and tissue specimen samples held therein within the imaging field (gridded tray has an x-ray opaque grid and also has fiducial markers that are visible both on the beta ray image as well as the x-ray image – column 6 lines 14-16). Weinberg also teaches that it would be advantageous to use an x-ray opaque grid to add a coordinate system to the x-ray image and facilitate calculating cells per unit area.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Haywood, with the x-ray opaque grid, taught by Weinberg, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Haywood, Speeg, and Weinberg all teach tissue processing devices.
Regarding claim 15, Haywood, as modified by Speeg modified Weinberg, teaches the tissue biopsy and imaging system of claim 14, wherein the images include the respective detectable features and/or indicia (gridded tray has an x-ray opaque grid and also has fiducial markers that are visible both on the beta ray image as well as the x-ray image – Weinberg column 6 lines 14-16).
Regarding claim 16, Haywood, as modified by Speeg modified Weinberg, teaches the tissue biopsy and imaging system of claim 15, further comprising a display operatively coupled to the imager, and configured for displaying images acquired by the imager (beta and x-ray images can then be displayed simultaneously – Weinberg Fig. 1F-H).
Regarding claim 17, Haywood, as modified by Speeg modified Weinberg, teaches the tissue biopsy and imaging system of claim 14, wherein the imager is an x- ray imager (the gridded tray holding the specimens is taken to an x-ray camera – Fig. 1 E-G) and the imaging field comprises an x-ray imaging field (specimens are taken to an x-ray camera which provides a map of x-ray attenuation-of the specimen slices – Fig. 4), and wherein the detectable features and/or indicia comprise radiopaque markings visible in the imaging field and in x-ray images obtained by the imager (gridded tray has an x-ray opaque grid and also has fiducial markers that are visible both on the beta ray image as well as the x-ray image – column 6 lines 14-16).
Regarding claim 19, Haywood, as modified by Speeg modified Weinberg, teaches the tissue biopsy and imaging system of claim 14.
However, Haywood, as modified by Speeg modified Weinberg, does not further comprising a processor coupled to the imager and configured for analyzing images acquired by the imager.
Weinberg inherently teaches a processor coupled to the imager and configured for analyzing images acquired by the imager (the beta ray image can be manipulated through image processing techniques, as is well known in the art, so that the coordinates of any location on the beta ray image are transformed into the coordinate system of the x-ray image – Weinberg column 6 lines 16-20). Weinberg also teaches that it would be advantageous to use an image process to add an x-ray opaque grid to in order to add a coordinate system to the x-ray image and facilitate calculating cells per unit area.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Haywood as modified by Speeg as modified by Weinberg, with the x-ray opaque grid, taught by Weinberg, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Haywood, Speeg, and Weinberg all teach tissue processing devices.
Regarding claim 20, Haywood, as modified by Speeg modified Weinberg, teaches the tissue biopsy and imaging system of claim 19, wherein the processor indexes the respective tissue sample holding compartments of the tissue storage basket based on the detectable features and/or indicia (the coordinates of any location on the beta ray image are transformed into the coordinate system of the x-ray image – Weinberg column 6 lines 16-20) (the gridded tray has an x-ray opaque grid that is used to index the sample – Weinberg Fig. 4).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haywood, modified by Speeg modified by Weinberg, in view of Arambula et al (US20020007188A1 published 01/17/2001; hereinafter Arambula).
Regarding claim 18, Haywood, as modified by Speeg modified Weinberg, teaches the tissue biopsy and imaging system of claim 14.
However, Haywood, as modified by Speeg modified Weinberg, does not teach wherein the system is configured to move the tissue storage basket relative to the imager using the detectable features and/or indicia in order to index the respective tissue holding compartments.
Arambula teaches a polar coordinate surgical guide frame wherein the system is configured to move the tissue storage basket relative to the imager (supports 20 are adapted to be slidably positionable to various locations along guide rails 30 – paragraph 72) (surgical instrument holder 40 move along cross member 12 – Fig. 3) using the detectable features and/or indicia in order to index the respective tissue holding compartments (alignment system may include radiopaque markers disposed at opposite curved end portions of the cross member – paragraphs 33, 36-37, 39). It would be advantageous to use the support and instrument holder in order to the function of taking x-ray images at multiple planes (paragraphs 99-100).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Haywood as modified by Speeg as modified Weinberg, with the support and instrument holder, taught by Arambula, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Haywood, Speeg, Weinberg, and Arambula all teach tissue processing devices.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haywood, modified by Speeg modified by Weinberg in view of Compter et al (US20020145722A1 published 10/10/2002; hereinafter Compter).
Regarding claim 21, Haywood, as modified by Speeg modified Weinberg, teaches the tissue biopsy and imaging system of claim 19, wherein the detectable features and/or indicia are in the bottom surface of the tissue storage basket (the gridded tray has an x-ray opaque grid that is used to index the sample on the bottom surface – Weinberg Figs. 1E-H).
However, Haywood, as modified by Speeg modified Weinberg, does not teach wherein the processor determines whether a tissue sample is present in an image of a respective tissue sample holding compartment based on whether the indicia is at least partially obscured.
Compter teaches a positioning system where a processor determines whether a tissue sample is present in an image (capable of detecting the location of tissue sample – paragraphs 20 and 60) of a respective tissue sample holding compartment based on whether the indicia is at least partially obscured (the control means recognizes when energizable coils 37 cover some of the optically detectable marks 40 – paragraph 60 and Figs. 4-5). It would be advantageous to use a control means to detect and locate to gain greater control over positioning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imager, as taught by Haywood as modified by Speeg modified by Weinberg, with the control means for recognizing optical marks, taught by Compter, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple modification of the image processing program.  
Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
Point 1: Applicant’s argument “that Haywood fails to teach or suggest a basket of any sort that is inserted into the base, or otherwise within an interior or interior chamber of the base” is not persuasive. 
The examiner points out that “a basket” is interpreted as the sample holder 16 (Figs. 3-4) with rib 94 and “an interior or interior chamber of the base” is interpreted to be the annular space is created between the recess 68 in the wall 62 and the inner surface 40 (Figs. 3-4). Haywood reads on the limitations as claimed because the rib 94 on the sample holder 16 engages the recess 68 of the closure cap 14 within the annular space created between the recess 68 in the wall 62 and the inner surface 40 (Figs. 3-5). 
Point 2: Applicant’s argument that the “sidewall 36 of Haywood do not extend to any height such that the sample holder 16 could be disposed in a chamber formed by the sidewall. Instead, the sidewall is very shallow and does not form a chamber of any sort” is not persuasive.
The examiner point out that the features upon which applicant relies (i.e., “the sidewall is very shallow and does not form a chamber of any sort”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Haywood teaches “an interior or interior chamber of the base” as the annular space created between the recess 68 in the wall 62 and the inner surface 40 (Figs. 3-4).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796